Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 07/18/2022.     
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 01/06/2022  has been considered (see form-1449, MPEP 609).

Terminal Disclaimer
The Terminal Disclaimer filed on 07/18/2022 has been acknowledged and has been approved.
 


			


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: query processing dynamic flow in a multidimensional database and define calculation units connected in an order based on the determined order of calculation.
 	The closest prior arts are Harold et al. (US PGPUB 2006/0271568, hereinafter Harold) in view of Baccash et al. (US Patent 7,392242, hereinafter Baccash) are generally directed to various aspect of system, method and non-transitory computer-readable media for the SQL is submitted to the relational database for processing, the relational query results are cross-tabulated, and a multidimensional result set is returned to the end user. Relational on-line analytical processing is a fully dynamic architecture capable of utilizing precalculated results when they are available, or dynamically generating results from atomic information when necessary and further disclose estimating processing cost for a query on a multidimensional cube, the query having a query range.
 	However, none of Harold and Baccash teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. For examples, it failed to teach the combination of the features “expanding the input query to determine calculated data: based upon the expanded input query, defining a plurality of calculation units, and determining an order of calculation; building an executable flow comprising the defined calculation units connected in an order based on the determined order of calculation; executing the executable flow comprising the defined calculation units connected in an order based on the determined order of calculation wherein each defined calculation unit executes and stores each calculated dynamic cell, and then returns all calculated dynamic cells to an output bucket”.

This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 15 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8  and 15. 
	The dependent claims depending upon claims 1, 8 and 15 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163